DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (in this instance, the term is “unit”); 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” (in this instance, the term is “that”); and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (the term “unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a program does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As per claim 9, the claim limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

With respect to the claimed “units”, the disclosure is devoid of any structure that performs the function in the claim. The units appear as black boxes in Figure 1, but there is no sufficient structure described in the drawings or in the specification that provides for the necessary structure to perform the functions claimed.

Therefore, with respect to at least claim 9, the claim is indefinite and is therefore rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al., U.S. Patent Application Publication No. 2014/0129024.

As per claims 1 and 9-11, and as best understood, all of the claimed steps and/or features appear to be adequately anticipated or rendered inherent to disclosed features and or capabilities of LEE et al., which discloses a goal-oriented input module having goals set by a user, whereby a goal could be an acceptable allowable error range (e.g. See [0017]), whereby an automatic tuning equation receives the goal value so that a control parameter can be obtained which is then passed to a controller to actuate the machine tool (e.g. See [0019]), whereby an adjustment module (element 15) compares a difference between the actual result of actuation of the machine tool (element 13) and a simulated result of the actuation, whereby the difference is used as the basis for adjustment/updating the control parameter (e.g. See [0020]). 

Further, Figure 2A outlines the steps of first the goal values are determined and inputted in step S31, then in step S32, the control parameters are derived by utilizing an equation which is ten passed to the controller to control the machine tool (element 13). In step S33 a difference between actual results and simulated results is determined and a determination is made if the difference satisfies the expected goal, and if it does, then the process is completed; but if it doesn’t, then the process returns to step S32 to recalculate and obtain an updated control parameter so as to minimize the difference (optimize) between the actual result and the simulated result (e.g. See [0026]).

As per claim 2, and as best understood, this claim recites a feature whereby the calculation (using the equation) is adjusted based on measurement data when the tool perms machining, and clearly this is a feature that is adequately disclosed by LEE et al. since LEE et al. disclosing comparing the measurements of the actual tool to simulated measurements of the tool to determine if updated control parameters are necessitated. (e.g. See [0026]).

As per claims 3 and 12, and as best understood, this claim appears to recite a feature whereby “initial conditions” are determined utilizing a model, per se, so that the system can have a starting point for ascertaining actual machine tool measurement data. As best understood, it would appear that LEE et al. adequately discloses this feature by disclosing plural experiments being initially performed to ascertain potential control parameters, using Taguchi methods, so as to essentially create a starting point for the entire system (e.g. See [0028]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al., as applied to claim 3, from above, and further in view of Yang et al., U.S. Patent Application Publication No. 2011/0224958.

As per claims 4 and 5, LEE et al. does not specifically disclose the utilization of inverse calculations.
In analogous art, Yang et al. discloses utilizing an inverse kinematics model with respect to error compensation of a multi-axis machine tool (e.g. See Abstract).

The utilization of Inverse Kinematics allows for a more powerful way of handling positional based errors by allowing for the reverse of forwards kinematic problems to be solved. Inverse Kinematics is extremely powerful when it comes to motion in 5 degrees of freedom and its utilization would have been obvious to one of ordinary skill in the art at the time the invention was made. 

Further, with respect to claim 5, since the process loops for as many times as necessary, clearly a range of values (different values) are determined.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al., as applied to claim 3, from above, and further in view of Hahn, U.S. Patent Application Publication No. 2010/0292822.

As per claim 6, LEE et al. does not specifically disclose the performance of the tool and the material being parameters with respect to the overall system.

In analogous art, Hahn discloses this feature (e.g. See [0028]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Hahn into LEE et al. and/or LEE et al.’s combined system for the purpose of allowing the overall system to operate with the most pertinent data as it relates to the machining of a particular workpiece from a particular material, so that the overall system can operate as efficiently and accurately as possible and thereby optimize the machining system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al., as applied to claim 3, from above, and further in view of KRUTZKE et al., WO 2014/095439 A2.

As per claim 8, LEE et al. does not specifically disclose the machine tool being a laser machining apparatus, per se.

In analogous art, KRUTZKE et al. discloses this feature with respect to a laser machine tool, per se (e.g. See last paragraph of page 2/5 from the translated Written Description which was provided by the examiner of record and which was translated).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of KRUTZKE et al. into LEE et al. for the purpose allowing a laser machining system to be optimized by comparing simulations of operational parameters to experimental ones, thereby forming a more reliable and accurate system.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al., in view of Yang et al., as applied to claims 4 and 5, respectively, from above, and further in view of Hahn, U.S. Patent Application Publication No. 2010/0292822.

As per claim 13 and 14, LEE et al.’s combined system does not specifically disclose the performance of the tool and the material being parameters with respect to the overall system.

In analogous art, Hahn discloses this feature (e.g. See [0028]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Hahn into LEE et al.’s combined system for the purpose of allowing the overall system to operate with the most pertinent data as it relates to the machining of a particular workpiece from a particular material, so that the overall system can operate as efficiently and accurately as possible and thereby optimize the machining system.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. in view of Yang et al., as applied to claim 4, from above, and further in view of KRUTZKE et al., WO 2014/095439 A2.

As per claim 20, LEE et al.’s combined system does not specifically disclose the machine tool being a laser machining apparatus, per se.

In analogous art, KRUTZKE et al. discloses this feature with respect to a laser machine tool, per se (e.g. See last paragraph of page 2/5 from the translated Written Description which was provided by the examiner of record and which was translated).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of KRUTZKE et al. into LEE et al.’s combined system for the purpose allowing a laser machining system to be optimized by comparing simulations of operational parameters to experimental ones, thereby forming a more reliable and accurate system.


Allowable Subject Matter
Claims 7 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claims 7 and 15-19, the prior art of record fails to teach or adequately suggest a step of accumulating the precondition of the calculation when the degree of coincidence is equal to or more than a prescribed threshold value; and a step of calculating an optimum value of the precondition of the calculation on the basis of the accumulated precondition of the calculation, in combination with the other claimed features and or limitations as claimed.


References Considered but Not Relied Upon
(1)	Kilian et al., AT519491 discloses a method and system for optimizing a process optimization system and method for simulating a shaping process, whereby first values are obtained from the actual machining and second values are obtained from simulating the machining, and any differences between the first and second values can be determined, and if a difference is determined then the process optimization is adjusted so as to optimize the results of both being as close to the same as possible;

(2)	Wang et al., U.S. Patent No. 10,401,823 which describes comparing real parameters to simulated parameters, of a machine tool to determine differences that cause an adjustment of the operation of the machine tool;

(3)	Diezel et al., U.S. Patent Application Publication No.2009/0299509 which discloses a system and method for simulating a response of a machine tool and comparing it to an actual value;

(4)	Schneider et al., U.S. Patent Application Publication No. 2009/0198366 which discloses a method and device for operating a machine tool; and

(5)	Springer et al., U.S. Patent Application Publication No. 2018/0181694 which discloses a method and system for optimizing a process optimization system and method for simulating a shaping process, whereby first values are obtained from the actual machining and second values are obtained from simulating the machining, and any differences between the first and second values can be determined, and if a difference is determined then the process optimization is adjusted so as to optimize the results of both being as close to the same as possible.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        6/14/2022; /RDH/